Citation Nr: 1626908	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-36 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease (DDD) of the thoracolumbar spine, L5-S1, with residual surgical scar, rated as 20 percent disabling from March 20, 2009, to June 11, 2012; as 100 percent disabling from June 12, 2012, to July 31, 2012; as 20 percent disabling from August 1, 2012, to February 2, 2015; and as 40 percent disabling as of February 3, 2015, to include whether a temporary total rating is warranted past July 31, 2012, under the provisions of 38 C.F.R. § 4.30.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 2004.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in July 2009 and October 2013.

The July 2009 rating decision assigned a 20 percent rating to the service-connected DDD of the thoracolumbar spine, L5-S1, with residual surgical scar, effective March 30, 2009.  The October 2013 rating decision assigned a temporary total evaluation for this service-connected disability pursuant to 38 C.F.R. § 4.30; the 20 percent rating was continued effective August 1, 2012.

The Veteran presented testimony before the undersigned Veterans Law Judge at a personal hearing in February 2015.  A transcript is of record.  

In April 2015, the Board remanded the claim for entitlement to an increased rating for DDD of the thoracolumbar spine, L5-S1, with residual surgical scar, rated as 20 percent disabling, to include whether a temporary total rating is warranted past July 31, 2012, under the provisions of 38 C.F.R. § 4.30.  The Board also remanded a claim for service connection for a right leg disability.  Service connection was subsequently granted for right lower extremity sciatic nerve paralysis in an April 2016 rating decision.  As such, the claim for service connection is no longer before the Board for appellate review.  

The April 2016 rating decision also assigned a 40 percent rating for the DDD of the thoracolumbar spine, L5-S1, with residual surgical scar, effective February 3, 2015.  Despite the increased rating grant, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Veteran filed a formal claim for entitlement to a TDIU in May 2016, asserting that he is unemployable as a result of the service-connected DDD of the thoracolumbar spine, L5-S1, with residual surgical scar, and right lower extremity sciatic nerve paralysis.  See VA Form 21-8940.  Since entitlement to a TDIU is an element of a claim for increased rating, that issue has been included as listed on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's representative submitted a disability determination explanation from the Social Security Administration (SSA) in conjunction with the Veteran's May 2016 formal claim for entitlement to a TDIU.  This document indicates that the Veteran filed an initial claim for disability on the basis of back problems and past surgeries in July 2012.  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2015).

The Board remanded the claim for an increased rating involving the back disability in pertinent part to enlist the Veteran's assistance in obtaining proper authorization to retrieve any relevant private treatment records from his primary care physician located in South Carolina (identified as Dr. M.).  A letter was sent to the Veteran by the Appeals Management Center (AMC) in July 2015.  A notation in one of the documents received from the Veteran's congressional representative indicates that the Veteran did not receive this letter.  Although it appears a copy of the July 2015 AMC letter was faxed to the Veteran's congressional representative, and it also appears that records from a Dr. M. located in South Carolina were subsequently submitted by the Veteran, the Board finds that VA should resend the July 2015 letter to the Veteran.  

As noted above, the Veteran filed a formal claim for entitlement to a TDIU in May 2016, just after the Board received his recertified claim for increased rating involving his back disability.  He thereafter underwent a Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ) in June 2016.  The issuance of a supplemental statement of the case (SSOC) is needed.  See 38 C.F.R. §§ 19.31, 20.1304.  

Accordingly, the case is REMANDED for the following action:

1.  Resend the July 2015 AMC letter that enlisted the Veteran's assistance in obtaining proper authorization to retrieve any relevant private treatment records from his primary care physician located in South Carolina (identified as Dr. M.).  

2.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits. If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  When the records development is completed, readjudicate the claim for entitlement to an increased rating for degenerative disc disease (DDD) of the thoracolumbar spine, L5-S1, with residual surgical scar, rated as 20 percent disabling from March 20, 2009, to June 11, 2012; as 100 percent disabling from June 12, 2012, to July 31, 2012; as 20 percent disabling from August 1, 2012, to February 2, 2015; and as 40 percent disabling as of February 3, 2015, to include whether a temporary total rating is warranted past July 31, 2012, under the provisions of 38 C.F.R. § 4.30, and the claim for entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes  
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




